*357Substantial compliance is acceptable as to details of form in a cover sheet to a designating petition. Here, the cover sheet as it related to Sam D. Walker substantially complied with the requirements of the Election Law and the regulations of the New York State Board of Elections (see Election Law § 6-134 [10]; 9 NYCRR 6215.6 [a]; see also Matter of Ardesia v Seidel, 242 AD2d 343; Matter of Fromson v Lefever, 112 AD2d 1064, 1065, affd sub nom. Matter of Barrett v Scaringe, 65 NY2d 946; Matter of Quintyne v Canary, 104 AD2d 473, 474). Santucci, J.P., Florio, O’Brien, Luciano and Mastro, JJ., concur.